DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 02 April 2020 and to Applicant’s response filed 28 January 2022 (“Response”).  
Claims 2, 5, 12–13, and 15–17 have been cancelled by Examiner’s Amendment.
Claims 1, 3, 6–8, and 14 have been amended by Examiner’s Amendment.
Claims 1, 3–4, 6–11, and 14 are pending and allowed.
Information Disclosure Statement
The Information Disclosure Statements filed 02 April 2020, 15 May 2020, 15 January 2021, 31 August 2021, 07 December 2021, and 25 January 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Restriction
Applicant’s election of claims 1–11 and 14 in the Response is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the Restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). In view of the amendments below, the restriction requirement is moot.
Election of Species
Applicant’s election of Species A1, B1 in the Response is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the Election of Species requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). In view of the amendments below, the election of species requirement is moot.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Timothy J. Meagher (Reg. No. 39,302) on 10 May 2022.
The application has been amended as follows:
1. (Currently Amended)  A blockchain management device comprising: 
[[-]] a communication interface arranged to receive transactions for recording in a blockchain, and 
[[-]] a processor circuit configured to: 
[[-]] apply a symmetric hash function over multiple transactions received over the communication interface thus obtaining a hash value, the symmetric hash function being arranged to produce a same hash value for the multiple transactions independent from an order in which the multiple transactions are arranged, 
[[-]] generate a consensus proof over at least the hash value,  
[[-]] assemble a new block  for inclusion in the blockchain, the new block comprising at least the multiple transactions, the consensus proof, and a reference to a preceding block on the blockchain, and 
[[-]] distribute the new block to at least one further blockchain management device  over the communication interface;
wherein the processor circuit is arranged to:
determine that a transaction received over the communication interface is a cancellation request which requests cancellation of a transaction recorded in a block of the blockchain, said transaction being identified in the cancellation request,
determine from the cancellation request a prior block on the blockchain which comprises the transaction which is to be cancelled, and
generate from the prior block a replacement block, said replacement block comprising the consensus proof and the multiple transactions from the prior block, wherein the ordering of the multiple transactions in the replacement block differs from the ordering of the multiple transactions in the prior block indicating the cancellation of the transaction identified in the cancellation request;
wherein the processor circuit is further arranged to:
include in the new block a cancellation transaction indicating the replacement of the prior block with the replacement block, and
distribute the replacement block to the at least one further blockchain management device over the communication interface.
2. (Cancelled)
3. (Currently Amended)  A blockchain management device as in Claim [[2]]1, wherein 
[[-]] the multiple transactions comprise at least one dummy transaction in addition to the transaction identified in the cancellation request, in the ordering of the multiple transactions in the replacement block said identified transaction taking the place of the dummy transaction, and/or 
[[-]] the multiple transactions comprise at least one dummy transaction in addition to the transaction identified in the cancellation request, said identified transaction being located before the dummy transaction in the ordering of the prior block and after the dummy transaction in the ordering of the replacement block thus indicating the cancellation of said identified transaction. 
5. (Cancelled)
6. (Currently Amended)  A blockchain management device as in claim [[5]]1, wherein the cancellation transaction comprises a hash of the replacement block.
7. (Currently Amended)  A blockchain management device as in Claim [[5]]1, wherein the transaction identified in the cancellation request has at least one transaction output, wherein the processor circuit is configured to verify that the transaction output does not correspond to a transaction input later in the blockchain.
8. (Currently Amended)  A blockchain management device as in Claim [[5]]1, wherein the transaction identified in the cancellation request has at least one transaction input and at least one transaction output and comprises public keys corresponding to the at least one transaction input and/or the at least one transaction output, and wherein the cancellation request comprises one or more signatures for one or more of said public keys, wherein the processor circuit is configured to verify that the one or more signatures are valid.
12. (Cancelled)
13. (Cancelled)
14. (Currently Amended)  A blockchain management method, the method comprising:
[[-]] receiving transactions for recording in a blockchain, 
[[-]] applying a symmetric hash function over multiple transactions received over the communication interface thus obtaining a hash value, the symmetric hash function being arranged to produce a same hash value for the multiple transactions independent from an order in which the multiple transactions are arranged, 
[[-]] generating a consensus proof over at least the hash value, 
[[-]] assembling a new block for inclusion in the blockchain, the new block comprising at least the multiple transactions, the consensus proof, and a reference to a preceding block on the blockchain, and 
[[-]] distributing the new block to at least one further blockchain management device over the communication interface;
the method further comprising:
determining that a transaction received over the communication interface is a cancellation request which requests cancellation of a transaction recorded in a block of the blockchain, said transaction being identified in the cancellation request,
determining from the cancellation request a prior block on the blockchain which comprises the transaction which is to be cancelled, and
generating from the prior block a replacement block, said replacement block comprising the consensus proof and the multiple transactions from the prior block, wherein the ordering of the multiple transactions in the replacement block differs from the ordering of the multiple transactions in the prior block indicating the cancellation of the transaction identified in the cancellation request;
the method further comprising:
including in the new block a cancellation transaction indicating the replacement of the prior block with the replacement block, and
distributing the replacement block to the at least one further blockchain management device over the communication interface.
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
As per claim 1, Antonopoulos (Document U cited on attached PTOL-892) discloses a blockchain management device (p. 183, “node”) comprising:
a communication interface arranged to receive transactions for recording in a blockchain (p . 183, “full node … receives and propagates unconfirmed transactions on the bitcoin network”; p. 184, “node collects, validates and relays new transactions”), and
a processor circuit configured to:
apply a 
generate a consensus proof over at least the hash value (p. 192, “find a value for the nonce that results in a block header hash that is less than the difficulty target” (emphasis added); p. 201, “The nonce 4,215,469,401 when inserted into the block header produces a block hash … which is less than the target”),
assemble a new block for inclusion in the blockchain (p. 184, “construct the candidate block”), the new block comprising at least the multiple transactions (p. 184), the consensus proof (p. 191, “Nonce” in block header), and a reference to a preceding block on the blockchain (p. 191, “node needs to add the ‘Previous Block Hash’” to block header), and
distribute the new block to at least one further blockchain management device over the communication interface (p. 201, “node transmits the block to all its peers”).
Antonopoulos does not expressly disclose the applied hash is a “symmetric” hash, the symmetric hash function being arranged to produce a same hash value for the multiple transactions independent from an order in which the multiple transactions are arranged.
Black et al. (US 2017/0075938 A1) (“Black”) teaches applying a symmetric hash, the symmetric hash function being arranged to produce a same hash value for the multiple transactions independent from an order in which the multiple transactions are arranged (at least [0018]).
Ateniese et al. (US 9,967,088 B2) (“Ateniese”), teaches a system to “rewrite, remove, or supplement data included in the blocks in a non-tamper-evident fashion” (3:29–31).
However, none of the prior art of record teaches, alone or in combination, generate from the prior block a replacement block, said replacement block comprising the consensus proof and the multiple transactions from the prior block, wherein the ordering of the multiple transactions in the replacement block differs from the ordering of the multiple transactions in the prior block indicating the cancellation of the transaction identified in the cancellation request; include in the new block a cancellation transaction indicating the replacement of the prior block with the replacement block; and distribute the replacement block to the at least one further blockchain management device over the communication interface, as recited by claim 1, and as interpreted among the surrounding claim language and within the claim as a whole. The other claims recite similar limitations and are allowed accordingly.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685